Citation Nr: 0426958	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  97-14 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a nervous disorder, 
to include generalized anxiety disorder.

2.  Entitlement to service connection for a respiratory 
disorder, claimed as consequent to pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from February 1952 to 
August 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New York, New 
York, Regional Office (RO) that denied appellant's 
application to reopen his claims for service connection for a 
nervous disorder and a respiratory disorder.

Appellant testified in a hearing before the RO in August 
1997.  A transcript of that testimony has been associated 
with the file.

The issue of service connection for a respiratory disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A rating decision in December 1953 granted service 
connection, for outpatient treatment purposes only, for 
chronic anxiety reaction.  That service connection was 
severed in a rating decision in January 1961, based on RO's 
determination that the condition preexisted service and the 
previous grant of service connection was clearly erroneous.  
Appellant was notified of the severance decision and did not 
appeal within one year.  This is the last final denial of the 
claim for any reason.

2.  Evidence added to the file subsequent to January 1961 
rating decision does not bear directly and substantially on 
the specific matter under consideration, is cumulative and 
redundant of the evidence of record, and is not, by itself or 
in combination with other evidence, so significant that it 
must be considered in order to fairly adjudicate the claim.


CONCLUSION OF LAW

Evidence received since the January 1961 rating decision is 
not new and material; the claim for service connection for 
nervous disorder is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  That case essentially held that the notice and 
assistance provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Court decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The rating decision here under appeal was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application to 
reopen a claim for service connection for a nervous disorder 
was received in October 1996.  The original rating decision 
of January 1997, the Statement of the Case (SOC) in March 
1997, and Supplemental Statements of the Case (SSOC) in 
December 1997 and April 2004 all discussed the evidence on 
file that had been considered in formulation of the decision.  
RO sent appellant a duty-to-assist letter in February 2004, 
after enactment of the VCAA and during the pendancy of this 
appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for service connection as well as the "new and material" 
evidence necessary to reopen a finally adjudicated claim. The 
Board is aware of no additional outstanding evidence that 
would be relevant to the issue service connection, and 
therefore holds that the notification requirements of the 
VCAA have been satisfied in regard to this claim.
   
The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(3) (2003).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

In this case, RO obtained appellant's service medical records 
and VA treatment records, as well as appellant's Social 
Security disability record.  For a finally denied claim, VA 
is not required under the VCAA to provide a medical 
examination unless the claim is first reopened upon receipt 
of new and material evidence.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2003).   Appellant was afforded a 
hearing before the RO's Hearing Officer in August 1997 in 
which to present evidence and arguments in support of his 
claim, and appellant used that opportunity to present verbal 
testimony and also to introduce new documentary evidence into 
the record.  The Board accordingly finds that VA's duty to 
assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Service medical and personnel records show that appellant was 
honorably discharged from service due to a psychiatric 
disability, i.e. anxiety reaction, chronic and moderate, 
manifested by tremulousness, occasional headache, and many 
other psychosomatic symptoms.  The Physical Evaluation Board 
that approved appellant's discharge found that the condition 
existed prior to service and was not permanently aggravated 
by service.

Based upon the nature of appellant's discharge, a rating 
decision dated December 1953 granted service connection, for 
outpatient treatment purpose only, for anxiety reaction.  
This was apparently in response to a claim seeking VA 
treatment.  That rating decision noted that there was 
evidence of inferiority and nervousness prior to service, 
with inadequate social and industrial adjustment, but found 
there was no evidence of chronic psychoneurosis prior to 
service and that in any event the circumstances of service 
appeared to have aggravated the condition.  As this award was 
for treatment, no disability rating was assigned.

RO issued a Proposal to Sever Service Connection in August 
1960, based upon review of appellant's service records and VA 
medical examinations (physical and psychiatric) conducted in 
August 1960.  Appellant was notified of the proposed 
severance action.  

Appellant responded to the Proposal to Sever Service 
Connection by submitting a letter from Dr. J. S., a 
psychiatrist in private practice, that attested Dr. J. S. was 
treating appellant for various psychosomatic complaints 
(unspecified) and that appellant is a tense individual with 
chronic emotional disturbance.  Appellant also submitted a 
"buddy statement" from B.C.S. asserting that B. C. S., also 
a veteran, had known appellant since boyhood and that 
appellant did not have a nervous disorder prior to service.  
Another "buddy statement" by veteran E. L. A. C.  asserted 
that appellant's nervous condition had its onset in service.  
RO reviewed this evidence but issued a rating decision in 
January 1961 that severed service connection.  Appellant was 
notified of the severance but did not appeal.

Appellant submitted a new claim for nervous condition in 
April 1981.  In support of his claim, he submitted a letter 
from J. J. R. F.,M.D., a psychiatrist in private practice, 
dated September 1980.  Dr. J. J. R. F.'s letter asserts that 
appellant was at that time suffering from an emotional 
disturbance for which Dr. J. J. R. F. had recommended three 
months rest.  RO sent appellant a letter in August 1981 that 
denied appellant's request to reopen the claim but ordered an 
examination for pension purposes.

Appellant underwent a VA psychiatric examination in August 
1981.  The examiner did not have appellant's C-file or 
medical records for review.  The examiner noted that 
appellant was shabbily dressed, and his manner was guarded 
and unspontaneous. There was no thought disorder in process 
or content. Appellant's affect was appropriate and his mood 
was irritable, sullen, demanding, and with low frustration 
tolerance.  Appellant was oriented, and his memory was 
preserved but his judgment was poor.  The examiner noted that 
appellant was either functioning on a low normal level of 
intelligence or trying to appear dumb.  Appellant had little 
insight.  Diagnosis was generalized anxiety disorder, mild.  
The examiner did not provide an opinion in regard to whether 
the mental condition was incurred in or aggravated by 
military service.

RO issued a rating decision in September 1981 denying 
nonservice-connected pension benefits.  Anxiety was listed as 
a nonservice-connected disorder.

A VA psychiatric intake note dated December 1991 shows that 
appellant presented with a complaint of anxiety.  Appellant 
stated he had anxiety all his life.  The examiner's diagnosis 
was generalized anxiety disorder (GAD).

A VA neurology clinic note of February 1994 shows that 
appellant was treated for an anxiety attack.

Appellant received inpatient treatment at VAMC in April 1996 
for anxiety-related neurological symptoms.  The treatment 
note states that appellant had a history of anxiety disorder 
with intermittent numbness since 1993. Appellant stated that 
the numbness is precipitated by emotional upsets.  These 
notes do not address whether there is a relationship between 
these symptoms and appellant's military service.

Appellant submitted the instant request for service 
connection for nervous condition and pneumonia in October 
1996.  The claim asserts that appellant was treated for 
nervous condition and pneumonia while in the Army in 1952, 
and that he had been granted a 10 percent disability that he 
had never received.  

Appellant underwent a VA psychiatric examination in December 
1996.  The C-file was not available to the examiner.  
Appellant dated the onset of his "nervous condition" to his 
time in the service, and reported that he had been 
hospitalized for three months in 1952.  Appellant stated that 
he cried daily while in service and was afraid of going to 
Korea and being killed.  Appellant dated the onset of his 
still-current nightmares to that time.  The examiner noted 
that appellant has been diagnosed by other examiners as 
having anxiety disorder with obsessive-compulsive features 
and dysthymia.  Appellant described constant trouble with 
anxiety, nervousness, and depression.  Appellant refused to 
take diagnostic tests of cognitive ability.  The examiner's 
diagnosis was rule out organic mental disorder secondary to 
prior stroke or other event, GAD, and dysthymia.  The 
examiner rated appellant's psychiatric and psychological 
impairment as "moderate to severe."

RO issued a rating decision in January 1997 denying 
appellant's request to reopen the claim based on a finding 
that new and material evidence had not been received in 
support of the request.

Appellant underwent a VA psychiatric examination in February 
1997.  The examiner noted that appellant had a long history 
of anxiety and depression.  Appellant complained of 
persistent anxiety and mood swings, with nervous insomnia if 
not compliant with medication.  Appellant denied recent 
psychosis or major depression.  The examiner's impression was 
general anxiety disorder (GAD), rule out dysthymia.

The file contains a "buddy statement" from T. S. B. dated 
April 1997, stating that T. S. B. went through basic training 
with appellant, that appellant was hospitalized with double 
pneumonia during basic training, and that appellant was 
subsequently hospitalized for three months for a nervous 
condition.

The file contains a "buddy statement" from three veterans 
dated August 1997 attesting that they attended high school 
with appellant, that appellant was "very bright" at that 
time, and that appellant got sick while in the Army in 1952.

Appellant testified in a hearing before the RO's Hearing 
Review Officer in August 1997.  Appellant testified that he 
was diagnosed with pneumonia while in the military 
(Transcript, pg. 3).  Appellant stated that he became sick 
from sitting in a hole in the rain; he was rushed to the Army 
hospital and was hospitalized for two weeks with double 
pneumonia (Transcript, pg. 3).  Appellant was then sent back 
to his unit, but he was so weak that he simply cried for 
seven days (Transcript, pg. 3).  

In his testimony, appellant denied having had any nervous 
condition prior to the onset of pneumonia (Transcript, pg. 
3).  Appellant was hospitalized for three months for a 
psychiatric condition while in service (Transcript, pg. 3).  
Appellant also had three bouts of pneumonia after his 
discharge from service (Transcript, pg. 4).  Appellant 
continues to have shortness of breath, as well as shaking, 
crying, and depression (Transcript, pg. 4).  No doctors in 
the Army ever told appellant that these conditions preexisted 
service (Transcript, pg. 5).  Appellant testified that at the 
time of his Physical Evaluation Board he was told that he 
would receive 10 percent disability on discharge (Transcript, 
pg. 5-6).  

Appellant testified that he obtained work after his discharge 
from service, but was not required to take a physical 
examination for that work (Transcript, pg. 6).  Appellant 
went to doctors for pneumonia and the nervous condition 
"many times" after discharge but cannot remember any 
specifics (Transcript, pg. 7).  

Outpatient treatment notes are on file for the period 2001-
2004.  Appellant underwent an annual VA physical in May 2001.  
The examiner noted a service-connected psychiatric 
disability, not specified.  Appellant was noted to be taking 
three psychiatric medications.  

Appellant had an annual VA physical in March 2002.  The 
examiner noted that appellant has a psychiatric disorder and 
has a record of not keeping appointments.  There were no 
significant new problems reported in the preceding year, and 
appellant was not seen at the psychiatry clinic during that 
period.  

VA outpatient note from October 2002 shows that appellant was 
not compliant with his antidepressant medications.  A 
psychiatry note from December 2002 shows that appellant did 
not report for his evaluation.

Appellant had an annual VA physical examination in May 2003.  
The examiner noted that appellant had failed to keep his 
appointments in the psychiatric clinic.  

The file contains a VA psychiatry outpatient note dated 
February 2004 regarding resumption of clinical services.  The 
notes show an entering diagnosis of dependent personality and 
obsessive-compulsive features, with intermittent depressed 
and anxious moods.  Appellant was noted to have chronic 
anxiety, impulsivity, and emotional lability with sudden 
tearfulness.  Appellant had recently begun impulsively 
grabbing females, although without intent to harm.  The 
clinical impression was rule out personality disorder with 
mixed features, dependent disorder, obsessive-compulsive 
disorder, impulsive disorder, and possible schizotypal 
features.

III.  Analysis

The requirement for the submission of new and material 
evidence is a jurisdictional prerequisite in order for a 
claimant to obtain review of a previously denied and final 
decision.  38 U.S.C.A. §§ 5108, 7104(b) (2002).  The Board is 
under the statutory obligation to conduct a de novo review of 
the new and material evidence issue.  Without the submission 
of new and material evidence, the Board does not have 
jurisdiction to review the claim in its entirety, and its 
analysis must end.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996); see Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996); Rowell v. Principi, 4 Vet. App. 9, 15 (1993).  

The Board's review in regard to "new and material evidence" 
of this claim will include all evidence received subsequent 
to the last final adjudication denying (in this case, 
severing) service connection in January 1961.  If new and 
material evidence is presented or secured to a disallowed 
claim the Board can reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Otherwise, 
the Board's inquiry must end.

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even if it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Evidence received subsequent to a final decision is 
considered credible for the purpose of reopening a veteran's 
claim, unless it is inherently false or untrue, or is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  However, where resolution of the issue 
on appeal turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  Hickson v. West, 11 
Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

The instant request to reopen the claim for service 
connection was received in October 1996.  For claims 
submitted prior to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers that bears directly and substantially on the 
specific matter under consideration, that is neither 
cumulative nor redundant, and that is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly adjudicate the claim.  38 
C.F.R. § 3.156(a) (2000).  

The evidence added to the file since the rating decision in 
March 1989 is discussed below, including the Board's 
determination in regard to the newness and materiality of 
each piece of evidence in turn. 

The letter dated September 1980 by Dr. J. J. R. F., a 
psychiatrist in private practice, is new in that is was not 
available to the adjudicator at the last final decision in 
regard to service connection.  It is not material because 
simply attests that appellant had a current psychiatric 
disorder, which fact is not in contention.  Redundant and 
cumulative evidence is not material.  

The VA psychiatric examination report of August 1981 is new 
but not material, since the examiner did not provide an 
opinion or evidence in regard to whether the mental condition 
was incurred in or aggravated by military service.

The VA psychiatric intake note dated December 1991 and the VA 
neurology clinic note of February 1994 are new but not 
material, since they simply document appellant's current 
symptoms but do not provide evidence in regard to the 
etiology of the disability.

Inpatient treatment noted from VAMC in April 1996 are new but 
not material because there is nothing in the notes to show 
relationship between these symptoms and appellant's military 
service.

The VA psychiatric examinations in December 1996 and February 
1997 are new but not material.  Appellant's self-reported 
history of his symptoms during service is redundant of data 
already present in the service medical record.  The examiners 
provided a detailed account of appellant's current symptoms; 
however, evidence of a present condition is generally not 
relevant to a claim for service connection, absent some 
competent linkage to military service.  Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992).   

The "buddy statements" of records are new but not material, 
since these statements simply attest to the fact that 
appellant had a psychiatric disorder while in service, which 
fact was already of record given the nature of appellant's 
discharge.  These statements are also cumulative of a "buddy 
statement" that was already on file at the time of the 
January 1961 adjudication. 

Appellant's testimony before the RO's Hearing Officer is new 
but not material.  Appellant's in-service hospitalizations 
were of record at the time of the original rating decision, 
and appellant's difficulty in meeting the requirements of 
basic military training is thoroughly documented in his 
service record.  This information is accordingly redundant 
and cumulative of evidence already of record.  Appellant's 
account of his medical progress after discharge is not 
relevant to the issue of whether appellant's condition was 
incurred in or aggravated by military service.

VA clinical notes for the period 2001-2004 are new, but they 
are not material because they do not address the issue of 
whether appellant's condition was incurred in or aggravated 
by military service.

In sum, while the additional medical and lay evidence is new 
in the sense that that it previously was not before agency 
adjudicators, it does not show that appellant's acquired 
psychiatric condition was incurred in or aggravated by any 
incident of service.  Hence, such evidence is not material 
for purposes of reopening the claim, and the application must 
be denied.  


ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for a 
nervous disorder, to include generalized anxiety disorder, is 
denied.


REMAND

A rating decision in December 1953 listed as nonservice-
connected, for outpatient treatment purposes only, a chest 
condition.  This appears to have been in response to a claim 
for VA treatment.  There is no evidence in the file that 
appellant was notified of that listing.  The SOC dated March 
1997 states as a matter of fact that appellant was notified 
of the denial in January 1961, but the Board notes that the 
denial letter in January 1961 omits mention of this claim.  
Again, the "chest condition" was listed as nonservice-
connected but there was no discussion.  There was no claim 
for service connection filed in 1961.

There is no further activity in the file in regard to a 
respiratory claim until appellant submitted the instant claim 
for service connection in October 1996.  RO denied that claim 
on the basis that new and material evidence had not been 
submitted to reopen a previously denied claim.  However, as 
noted above, the previous denial was in regard to service 
connection for outpatient treatment purposes, not for 
compensation payment purposes, and it does not appear that 
appellant was effectively notified of the denial.  For these 
reasons, this claim was not previously denied and must be 
adjudicated de novo.  At this point, the Board does not have 
jurisdiction to review the appeal until the Agency of 
Original Jurisdiction has performed an original adjudication 
of the claim.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159 
(2003), and any other legal precedent.  
See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  If it is 
indicated that there is additional 
evidence to be obtained, the parties 
responsible should undertake to obtain 
that evidence.  To the extent that 
appellant's assistance is needed in 
obtaining or identifying pertinent 
records, that assistance should be 
requested.  Appellant should 
specifically be advised of the 
standards for lay evidence regarding 
continuity of symptoms, and should be 
advised to "give us all he's got" in 
regard to the claim.  See 38 C.F.R. 
§ 3.159.

2.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claim for service 
connection for a respiratory disorder.  
In order to comply with all notice and 
duty to assist provisions, the RO 
should conduct a de novo review of all 
evidence associated with this claim.  
If additional development is deemed 
indicated to comply with the VCAA or to 
otherwise fully adjudicate this claim, 
such development should be undertaken.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



